Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Penn West Energy Trust reschedules the release date of its third quarter results CALGARY, Nov. 1 /CNW/ - (TSX - PWT.UN; NYSE - PWE) Penn West Energy Trust ("Penn West") wishes to advise it has rescheduled the release of its third quarter Unaudited Interim Financial Statements and Management's Discussion and Analysis to November 8, 2007 (after market closing). The reporting date change is to align the timing of Penn West and Canetic Resources Trust following the announcement of the planned merger of the trusts on October 31, 2007.
